COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Bumgardner
Argued at Richmond, Virginia


JOSEPH E. FINLEY, JR.
                                         MEMORANDUM OPINION * BY
v.        Record No. 3060-97-2        JUDGE JERE M. H. WILLIS, JR.
                                            OCTOBER 6, 1998
SHIRLEY J. TRAVIS


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                   John F. Daffron, Jr., Judge
          S. Keith Barker (S. Keith Barker, P.C., on
          brief), for appellant.

          No brief or argument for appellee.



     The trial court was confronted with unrefuted evidence that

the child's mother and her current husband have espoused radical

social and political philosophies, that they have stated their

repudiation of the social, political and legal values of the

United States, that they have endeavored through the course of

this litigation to frustrate the continuation of a plainly

wholesome relationship of the child with her natural father, that

they sought to remove the child to Ghana, a nation that is not a

signatory to the international agreements that would permit

continued jurisdiction over the child by the trial court and a

nation that cannot provide the medical, health, and educational

facilities or general security that would be afforded the child

in this country, that employment information given by the mother

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
and her present husband to the trial court was false, and that

the mother and her present husband could provide the trial court

with no credible information concerning their employment or

residential prospects, or the child's educational prospects, in

Ghana.   The trial court was confronted with evidence that the

child has, in the Commonwealth, not only her father, but a large

number of family members, who occupy responsible and respected

positions in their communities, a family that would cooperate to

afford the child a wholesome and desirable context in which to

live and thrive.
     Notwithstanding the foregoing plain and convincing evidence,

the trial court ruled that the child's best interests would be

served by her continued custody with her mother, her continued

cohabitation with her half-siblings, and by the cultural

experience of living in Ghana and authorized her removal to

Ghana.   We hold this ruling to be an abuse of discretion.   It

permits the removal of the child to a country that does not

recognize the continuing jurisdiction of the courts of this

Commonwealth and nation.   See Johnson v. Johnson, 26 Va. App.

135, 150-51, 493 S.E.2d 668, 675 (1997).   It removes the child

from the wholesome context of her life and family in the

Commonwealth.   See Bostick v. Bostick-Bennett, 23 Va. App. 527,

534, 478 S.E.2d 319, 322 (1996).   It exposes her to the hazards

of an unstable social, political and economic environment and to

an inferior educational and medical environment.




                               - 2 -
     The trial court recognized the questionability of its

ruling.   For that reason, it forbade the removal of the child

from its jurisdiction pending appeal and took the additional

precaution of requiring that the child's passport be lodged in

its clerk's office.   In defiance of the staying provision of the

ruling, the mother and her husband fraudulently removed the child

to Ghana.   The staying provision was central to the trial court's

ruling and was an indispensable element of that ruling.     By

violating and defeating that provision, the mother has rendered

the ruling a practical nullity.
     Because we hold the trial court's ruling to be an abuse of

discretion and because we find that the mother's misconduct has

nullified the practical efficacy of that ruling, we reverse the

judgment of the trial court and remand this case for further

proceedings.

                                       Reversed and remanded.




                               - 3 -